OMB APPROVAL OMB Number: 3235-0570 Expires:January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07677 Profit Funds Investment Trust (Exact name of registrant as specified in charter) 7500 Old Georgetown Road, Suite 700Bethesda, Maryland (Address of principal executive offices) (Zip code) Eugene A. Profit Profit Investment Management 7500 Old Georgetown RoadBethesda, MD 20814 (Name and address of agent for service) Registrant's telephone number, including area code: (301) 650-0059 Date of fiscal year end: September 30, 2013 Date of reporting period: March 31, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. THE PROFIT FUND PVALX Semi-Annual Report March 31, 2013 (Unaudited) THE PROFIT FUND LETTER TO SHAREHOLDERS Dear Profit Shareholder, During the six months that ended on March 31, 2013, The Profit Fund (PVALX) had a total return of 9.21% while the S&P 500 Index, the Fund’s primary benchmark, appreciated 10.19%. Below we review the highlights of the past six months (4Q12 and 1Q13). 4Q12 Market Review 4Q ended on the heels of a third quantitative easing program. Market participants had to deal with volatility arising from uncertainty over the Presidential elections and the deal or no-deal antics of politicians on the fiscal cliff. For those that did care to look at fundamentals, economic data seems to be improving, albeit at a slow pace. While roughly 60% of companies beat expectations during the 4Q earnings season, it was hard to find much optimism, as demand uncertainty persisted for a number of companies. Our belief that accommodative global policy actions would force investors to increase their risk appetites into stocks has so far been wrong. The S&P 500 returned a negative 1% in 4Q. Risk appetite did increase, although the primary beneficiary has been holders of bonds. High yield spreads continued to decrease, about 50bps (or 50/100 of 1%). Even though bonds have had a good run, yields may shrink even further as the Federal Reserve (the “Fed”) embarked on a major policy shift linking the federal funds rate with certain economic indicators. In our view, the federal funds rate will remain at historic lows as long as the unemployment rate is above 6.5% or as long as inflation remains no more than a half percentage point above the Fed’s 2% target. President Obama’s re-election in November certainly helped remove some policy uncertainty in the U.S., although investors were clearly betting on the perceived pro-business candidate, Romney, to win the election. The immediate 5% sell-off after the November elections reversed and waned as the media sensationalized the perceived risks over the fiscal cliff. The U.S. technically went over the fiscal cliff on January 1, 2013 only for politicians in the Senate and House of Representatives to pass a bipartisan bill which increased tax rates for individual taxpayers with incomes above $400,000 and married couples with incomes above $450,000. More importantly, the 2% payroll tax cut expired, meaning all Americans experienced a net tax increase and will have less disposable income. 1Q13 Market Review The S&P 500 reached an all-time high on the last trading day of 1Q. For the quarter, the S&P 500 closed up 10%. The last time this index was near today’s levels was in late 2007 when unemployment was below 5%, the housing market was peaking, and both consumer and investor sentiment was wildly positive. Today the economic environment and general market sentiment seems a bit unsteady, though improving. Today there is certainly none of the euphoria of 2007 when seemingly everyone had a Midas touch. 1 As we’ve noted a number of times in the past, as an investor it’s difficult to be bearish in the face of constant market stimulation created by the Fed and other central banks. In the U.S. economic data continues to improve as unemployment claims dropped to recent lows and the much beleaguered housing market rebounds (both home prices and construction activity are on the upswing). The hard-nosed consumer is also adding to economic activity by shrugging off a number of challenges and continuing to spend. The February retail sales report (+1.1% vs. expectations of +0.5%) rose by the most in five months as an improving job market and stronger household wealth cushioned the effect of higher payroll taxes. The retail sales gains were even more impressive when considering that in addition to the full impact of higher taxes consumers faced high gas prices, delayed tax refunds, and widespread inclement weather. Although the market is arguably no longer cheap, the S&P 500 trading at roughly a 15x P/E ratio is certainly more reasonable than the 20x multiple in 2007. Outlook For the time being, the uninterrupted streak of higher market moves will likely continue as the Fed’s mandate will keep interest rates low, giving investors little choice but to put money in stocks. We expect any market correction to be relatively shallow (in the magnitude of roughly 5%) as consumer and investor psyche, in our opinion, are still rising after witnessing higher home prices and a bull market run in stocks. What concerns us is the Fed’s ability and timing to pull back liquidity and allow interest rates to move higher. The Profit Fund (PVALX) Performance: The Profit Fund underperformed the S&P 500 by 98bps during the six months ended March 31, 2013. Below are the key stocks that helped our performance and some that detracted from our performance during that time period. Gainers • Apple (AAPL) – AAPL was down for the six-month period ended March 31, 2013. Our 3.8% weight in the stock is less than the 5.9% benchmark weight, allowing us to pick up 60bps of positive attribution. We’ve been underweight Apple for quite some time (internal risk controls limit positions to 5% of the portfolio), even though we are bullish on the company’s future prospects. The current valuation of the stock is enticing to us. • Celgene (CELG) – CELG was up for the six-month period ended March 31, 2013. CELG shares traded higher on investor excitement over new products that we believe will drive revenues, add to margin expansion, and ultimately accelerate earnings per share (“EPS”) growth. CELG started the year off on a positive note as the company preannounced 4Q12 EPS ahead of expectations, provided bullish forward guidance, and expanded the potential use of their drug apremilast to those people impacted by psoriasis. Shares of CELG were further boosted when the company announced full Phase III results for the use of apremilast in treating people with psoriasis. The results strongly suggest apremilast’s efficacy is 2 comparable or superior versus methotrexate the leading oral psoriasis therapy. In addition, apremilast’s safety profile will likely differentiate the drug versus existing therapies. • HCA Holdings (HCA) – HCA was up for the six-month period ended March 31, 2013. Shares of HCA reacted favorably to management’s comments and confidence, at an industry conference, where investors gained comfort in the company’s ability to grow their core business despite the many headwinds faced from healthcare reform and reimbursement rate uncertainties. Management indicated that low-single-digit organic earnings growth is reasonable when considering a weak macroeconomic environment. Shares of HCA were further boosted when a favorable sell-side research report recommended not only HCA but other hospital stocks. Although shares of HCA are up nicely this year the stock should continue to perform well as the company will benefit from the many uninsured patients who get health coverage due to the Affordable Care Act. Detractors • Akamai (AKAM) – AKAM was down for the six-month period ended March 31, 2013. AKAM reported a quarterly result with revenue modestly below the mid-point of guidance due to a drop-off in e-commerce growth. However, profitability was better than expected due to some efficiencies. More importantly AKAM announced that additional reinvestments across sales distribution and development are needed and will weigh on future operating and earnings margins with the related revenue benefit unlikely to be realized until late 2013 and into 2014. Management reiterated the need for reinvestment at AKAM’s analyst day. In addition, management spoke about their desire to utilize cash for M&A rather than share repurchases. Investor concerns that near-term margins will be impacted are short sighted in our opinion. AKAM continues to have several large secular opportunities across IP video delivery, mobile, security, and enterprise cloud adoption – and the company’s new investments will better position them for long-term growth. • VMware (VMW) – VMW was down for the six-month period ended March 31, 2013. VMW reported a quarterly result that was relatively in line with expectations but short of increasing expectations given the stock’s run-up prior to the earnings announcement. VMW’s initial 2013 outlook was quite poor as they guided 2013 revenue growth well below expectations. Management is concerned about the macro backdrop in both the U.S. and Europe in the first half of the year (and factored that into guidance), and they called out a soft federal government vertical that saw bookings decline in 2012 versus 2011. VMW also announced organizational changes and disclosed plans of eliminating 6.5% of the workforce as they look to deemphasize certain product areas and focus on their core software-defined data center, hybrid cloud, and end user computing markets. VMW stock will likely remain range-bound for the time being as investors wait for additional details on when growth will resume. • EMC Corp (EMC) – EMC was down for the six-month period ended March 31, 2013. Despite reporting a good quarter with revenue and EPS above expectations, 2013 guidance was light and back-half loaded. FY’13 guidance was tempered by 3 caution on infrastructure demand. Management admitted that federal government orders could be even more challenging in 2013 given tighter budgets. We believe that the recent selloff in EMC shares has created an attractive investment opportunity; it is our belief that EMC will lead the network storage industry for years to come. We expect EMC to leverage their existing assets to capture a growing share of IT spending over the long run. We want to thank you for your investment and we look forward to continuing to serve you. Eugene A. Profit CEO& Portfolio Manager Profit Investment Management Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Performance data current to the most recent month-end are available by calling 1-888-744-2337. An investor should consider the investment objectives, risks, charges and expenses of the Funds carefully before investing. The Funds’ prospectus contains this and other important information. To obtain a copy of the Funds’ prospectus please call 1-888-744-2337 and a copy will be sent to you free of charge or visit the Funds website at www.profitfunds.com. Please read the prospectus carefully before you invest. The Profit Funds are distributed by Ultimus Fund Distributors, LLC. The Letter to Shareholders seeks to describe some of the Adviser’s current opinions and views of the financial markets. Although the Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 4 THE PROFIT FUND The Profit Fund vs S&P 500 Index Sector Diversification As of March 31, 2013 (Unaudited) Top Ten Equity Holdings March 31, 2013 (Unaudited) Security Description % of Net Assets Apple, Inc. 3.5% Microsoft Corp. 3.1% NIKE, Inc. - Class B 3.0% PepsiCo, Inc. 2.8% FedEx Corp. 2.7% Visa, Inc. - Class A 2.7% General Electric Co. 2.6% Home Depot, Inc. (The) 2.5% Celgene Corp. 2.5% QUALCOMM, Inc. 2.5% 5 THE PROFIT FUND SCHEDULE OF INVESTMENTS March 31, 2013 (Unaudited) Shares Common Stocks — 97.4% Value Consumer Discretionary — 12.6% Internet & Catalog Retail — 1.4% Amazon.com, Inc. (a) $ Multiline Retail — 3.9% Dollar Tree, Inc. (a) Target Corp. Specialty Retail — 4.3% Home Depot, Inc. (The) Tiffany & Co. Tractor Supply Co. Textiles, Apparel & Luxury Goods — 3.0% NIKE, Inc. - Class B Consumer Staples — 5.8% Beverages — 2.8% PepsiCo, Inc. Food & Staples Retailing — 3.0% Costco Wholesale Corp. Whole Foods Market, Inc. Energy — 5.7% Energy Equipment & Services — 3.5% National Oilwell Varco, Inc. Oil States International, Inc. (a) Oil, Gas & Consumable Fuels — 2.2% Exxon Mobil Corp. Financials — 6.9% Capital Markets — 3.5% Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) Commercial Banks — 1.2% Wells Fargo & Co. Consumer Finance — 1.1% American Express Co. Insurance — 1.1% 1 Berkshire Hathaway, Inc. - Class A (a) 6 THE PROFIT FUND SCHEDULE OF INVESTMENTS (Continued) Shares Common Stocks — 97.4% (Continued) Value Health Care — 18.2% Biotechnology — 3.7% Amgen, Inc. $ Celgene Corp. (a) Health Care Equipment & Supplies — 3.3% Cooper Cos., Inc. (The) Medtronic, Inc. Health Care Providers & Services — 6.8% Aetna, Inc. Express Scripts Holding Co. (a) HCA Holdings, Inc. MEDNAX, Inc. (a) Pharmaceuticals — 4.4% Abbott Laboratories AbbVie, Inc. Mylan, Inc. (a) Pfizer, Inc. Industrials — 12.5% Aerospace & Defense — 2.1% United Technologies Corp. Air Freight & Logistics — 5.0% FedEx Corp. United Parcel Service, Inc. - Class B Industrial Conglomerates — 4.1% 3M Co. General Electric Co. Trading Companies & Distributors — 1.3% United Rentals, Inc. (a) Information Technology — 29.9% Communications Equipment — 2.5% QUALCOMM, Inc. Computers & Peripherals — 7.8% Apple, Inc. EMC Corp. (a) Western Digital Corp. 7 THE PROFIT FUND SCHEDULE OF INVESTMENTS (Continued) Shares Common Stocks — 97.4% (Continued) Value Information Technology — 29.9% (Continued) Internet Software & Services — 7.7% Akamai Technologies, Inc. (a) $ eBay, Inc. (a) Google, Inc. - Class A (a) Yahoo!, Inc. (a) IT Services — 2.7% Visa, Inc. - Class A Software — 9.2% Citrix Systems, Inc. (a) Microsoft Corp. Oracle Corp. Symantec Corp. (a) VMware, Inc. (a) Materials — 3.8% Chemicals — 3.8% E. I. du Pont de Nemours and Co. Eastman Chemical Co. Telecommunication Services — 2.0% Diversified Telecommunication — 2.0% AT&T, Inc. Total Common Stocks (Cost $9,915,430) $ Shares Money Market Funds — 2.4% Value Fidelity Institutional Government Portfolio, 0.01% (b) $ Wells Fargo Advantage Heritage Fund - Institutional Class, 0.05% (b) Total Money Market Funds (Cost $334,340) $ Total Investment Securities at Value — 99.8% (Cost $10,249,770) $ Other Assets in Excess of Liabilities — 0.2% Net Assets — 100.0% $ (a) Non-income producing security. (b) The rate shown is the 7-day effective yield as of March 31, 2013. See accompanying notes to financial statements. 8 THE PROFIT FUND STATEMENT OF ASSETS AND LIABILITIES March 31, 2013 (Unaudited) ASSETS Investments in securities: At acquisition cost $ At value (Note 2) $ Cash Receivable for capital shares sold Receivable from Adviser (Note 4) Dividends receivable Other assets TOTAL ASSETS LIABILITIES Payable for capital shares redeemed Payable to administrator (Note 4) Accrued distribution fees (Note 4) Other accrued expenses and liabilities TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Distributions in excess of net investment income ) Accumulated net realized gains from security transactions Net unrealized appreciation on investments Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price, and redemption price per share (Note 2) $ See accompanying notes to financial statements. 9 THE PROFIT FUND STATEMENT OF OPERATIONS For the Six Months Ended March 31, 2013 (Unaudited) INVESTMENT INCOME Dividends $ EXPENSES Investment advisory fees (Note 4) Professional fees Accounting services fees (Note 4) Administration fees (Note 4) Distribution expense (Note 4) Transfer agent fees (Note 4) Registration and filing fees Insurance expense Trustees’ fees (Note 4) Reports to shareholders Postage and supplies Custodian and bank service fees Other expenses TOTAL EXPENSES Less fee waivers and expense reimbursements by the Adviser (Note 4) ) NET EXPENSES NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation (depreciation) on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ See accompanying notes to financial statements. 10 THE PROFIT FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended March 31, (Unaudited) Year Ended September 30, FROM OPERATIONS Net investment income $ $ Net realized gains from security transactions Net change in unrealized appreciation (depreciation) on investments Net increase in net assets from operations FROM DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gains from security transactions ) — Decrease in net assets from distributions to shareholders ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Reinvestment of distributions to shareholders Payments for shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period $ $ ACCUMULATED (DISTRIBUTIONS IN EXCESS OF) NET INVESTMENT INCOME $ ) $ CAPITAL SHARE ACTIVITY Shares sold Shares issued in reinvestment of distributions to shareholders Shares redeemed ) ) Net increase (decrease) in shares outstanding ) Shares outstanding, beginning of period Shares outstanding, end of period See accompanying notes to financial statements. 11 THE PROFIT FUND FINANCIAL HIGHLIGHTS Per share data for a share outstanding throughout each period: Six Months Ended March 31, (Unaudited) Year Ended Sept. 30, Year Ended Sept. 30, Year Ended Sept. 30, Year Ended Sept. 30, Year Ended Sept. 30, Net asset value at beginning of period $ Income (loss) from investment operations: Net investment income (loss) (a) Net realized and unrealized gains (losses) on investments ) ) ) Total from investment operations ) ) ) Less distributions: From net investment income ) ) — From net realized gains from security transactions ) — — — ) ) Total distributions ) ) — — ) ) Net asset value at end of period $ Total return (b) 9.21% (c) 31.66% (3.77%
